Citation Nr: 0401050	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  00-06 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from November 1970 to 
February 1993.  The veteran died in September 1995 and the 
appellant is his surviving spouse. 

This was previously before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in New York, New York, (hereinafter RO).  In August 
2001, a hearing was held before the Veterans Law Judge 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  The Board undertook additional development pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  While the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2) in Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), as the 
claim for service connection for the cause of the veteran's 
death will be granted, no useful purpose would be served by 
delaying the adjudication of the claim further by remanding 
this case pursuant to this decision.  In addition, the 
resolution of the claim for service connection for the cause 
of the veteran's death in the appellant's favor renders her 
claim for Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1151 moot.  

The Board has obtained a medical opinion dated in June 2003 
pursuant to VHA Directive 2000-049.  The appellant was 
provided with a copy of this opinion in November 2003 and 
given the opportunity to submit additional evidence or 
argument.  Additional argument was received from the 
appellant's representative in December 2003, and this case is 
now ready for appellate review.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the  appeal has been obtained by the 
RO. 

2.  The veteran died in September 1995 due to multiple 
complications from lung cancer. 

3.  The veteran had a chronic disability due to lung cancer 
within one year of service.  

CONCLUSION OF LAW

A disability presumed to have been incurred in service caused 
the veteran's death. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and implementing regulations 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

As the appellant's claim will be granted, no useful purpose 
would be served by delaying the adjudication of the her claim 
further to conduct additional development pursuant to the 
VCAA.  Thus, the Board finds that further development is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991). 

II.  Legal Criteria/Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. There are 
some disabilities, including lung cancer, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  For a service-connected disability to be considered 
to be a "contributory" cause of death, it must be shown 
that the disability contributed substantially to or 
materially to the cause of the veteran's death. 38 C.F.R. § 
3.312(c)(1).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim. The appellant prevails in either event. 
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

With the above criteria in mind, the relevant evidence will 
be summarized.  The appellant contends that service 
connection should be granted for the cause of the veteran's 
death because the illness which caused his death, lung 
cancer, should be considered to have been incurred in 
service.  The service medical records reflect treatment for 
several disorders, to include hypertension, seizures, and 
abnormal liver functioning.  The in-service treatment 
included hospitalization from August 1975 to September 1975 
for a grand mal seizure and suspected viral hepatitis.  In 
1988, a lymph node was excised from the left groin, and the 
assessment of a pathologist at that time was dermatopathic 
lymphadenopathy with no other specific pathology suggestive 
of adenopathy or malaise.  Peripheral vascular disease in the 
right leg manifested by claudication was demonstrated in 
1989.  The service retirement physical included a normal 
chest X-ray.

The pertinent post-service evidence includes reports from an 
April 1993 VA chest X-ray that revealed a "small density 
over the area between the 3rd and 4th anterior left ribs 
[that] probably represents a combination of vascular shadows 
and a small density over the 4th anterior right rib.  This 
most likely is due to [a] combination of bony or vascular 
shadows.  However, a follow up film in 3 months is 
suggested." Thereafter, a September 1993 VA chest X-ray was 
negative.  The veteran was admitted to a VA hospital in 
September 1993 for treatment for seizures.   

A chest X-ray conducted at an Army Hospital in the summer of 
1994 showed a probable nodule in the right apex.  Clinical CT 
correlation was suggested.  A VA CT scan conducted in March 
1995 showed a right upper lobe nodule density with irregular 
contours as well as cavitation with associated pleural 
thickening.  A private CT scan  conducted in June 1995 
demonstrated the presence of a 3 cm mass in the apical 
segment of the right upper lobe with the appearance of a 
carcinoma. 

In July 1995, the veteran was admitted to a private medical 
facility for resection of a neoplasm of the right upper lobe 
of the lung.  Records reflect treatment at this facility in 
June 1995, at which time the veteran complained of weight 
loss, headaches and dizziness for the previous "few 
months."  During the hospitalization, the veteran underwent 
a right thoracotomy and right upper lobe resection, and the 
lesion was shown to be a squamous cell carcinoma.  The 
veteran deteriorated thereafter, and died in the hospital on 
September 29, 1995.  The cause of death was listed on the 
death certificate as multiple complications of lung 
carcinoma.  
One of the questions asked of the physician who provided the 
June 2003 opinion pursuant to VHA Directive 2000-049 was 
"[i]s there any clinical evidence suggesting the veteran had 
chronic disability due to lung cancer within one year of 
separation from service, or from February 1993 to February 
1994."  The response to this question in the June 2003 
opinion was that "[t]he clinical evidence presented 
suggest[s] that the [veteran's] lung nodule was present 
within one year of separation from service."  Given this 
conclusion, the Board finds that it must be presumed that 
lung cancer was incurred as a result of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Accordingly, as lung cancer was clearly the cause of the 
veteran's death, service connection for the cause of the 
veteran's death must be granted.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  

ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



